DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-10  and 21-30 are pending.
	Claims 1, 10, 21 and 25 have been amended. 
The 35 U. S. C. § 101 rejections with respect to claims 1-7 and 21-30 based on abstract idea, and software per se are hereby withdrawn in light of the claims amendment presented on 12/08/2021. 
Response to Arguments
3.	Applicant's arguments filed on 12/08/2021  have been fully considered but they are not persuasive.
	Applicant argues that Chow does not teach “determining, with a first agent node of the plurality of agent nodes, a local vector clock” and “a first set of iterations including an iteration determined by each of the plurality of agent nodes” as presented  in claims 1,10,21 and 25. 
Examiner respectfully disagrees. Chow discloses  plurality of iterations performed by the plurality of aggregated cluster entities localized in power grid system (Chow [0010][0074][0075], Figs2A and 2B). Regarding the claimed local vector clock, Chow paragraph [0010], each entity calculates its own local estimation based on iteration. The local estimation comprising dual variables as discussed on Office Action with respect to claim 2. Therefore, the local estimation determined by the entity teaches the claimed local vector clock. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2020/0202459 hereinafter referred to as Chow), in view of  Benosman et al. (US 2016/0071013 hereinafter referred to as Benosman), and further in view of  Tebekaemi et al. (US 2020/0036748 hereinafter referred to as Tebekaemi).

Regarding claim 1,

“A method comprising: determining, with a plurality of agent nodes structured to communicate asynchronously in a distributed system” (Chow [0012] [0016], plurality of entities as an aggregated cluster in a power grid system. The aggregated cluster of entities includes individual houses or businesses). Examiner note: Chow does not recite asynchronous communication for the entities. 
“ a first set of iterations including an iteration determined by each of the plurality of agent nodes, the plurality of agent nodes being a microgrid control system, a microgrid controller, or an industrial automation controller ” (Chow [0010] [0074][0007][0075], each entity of the aggregated cluster perform an iteration to calculate net energy exchange. Each house/business performs plurality of iterations (see Fig. 2A and Fig. 2B). The aggregated cluster entities are within a power grid system that distributes energy based on a load. Furthermore, individual controllers within the houses/businesses (entities)  to perform an iteration). 
“determining, with a first agent node of the plurality of agent nodes, a local vector clock” (Chow [0010], each entity of the cluster of entities calculates their own local estimation based on the iteration).
“receiving, with the first agent node, a first iteration of the first set of iterations and a remote vector clock determined based on the first iteration; updating, with the first agent node, the local vector clock based on the received remote vector clock; and” (Chow [0012], each entity receive updated local estimation from other entity, and calculating improved local estimation. As discussed in paragraph [0010], each entity has their initial local estimation based determined based on iteration). 

 “determining, with the first agent node, a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local vector clock.”
“communicate asynchronously”
Benosman teaches:
“determining, with the first agent node, a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local vector clock” (Benosman [0057][0042], particular iteration value to satisfy termination condition. Until the termination condition, the iteration continued and each agent exchange variables. Further, iteratively updating local variables or consensus variables until the termination condition is satisfied. Thus, prior to the particular iteration that satisfied the condition, plurality of iterations and updating performed).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include particular iteration value to satisfy a termination condition as disclosed by Benosman, such inclusion is useful to solve an optimal power flow (OPF) which is key problem in grid operation (Benosman [0101] [0002]). 
The combination of Chow and Benosman do not explicitly teach:
“communicate asynchronously”
Tebekaemi teaches:
“communicate asynchronously” (Tebekaemi [0075][0059], teaches secure overlay communication model ( SOCOM) asynchronous messaging platform designed for decentralized microgrid for communication between nods).
Chow, Benosman and Tebekaemi teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow and Benosman to include secure overlay communication model ( SOCOM) asynchronous communication infrastructure for smartgrid nodes as disclosed by Tebekaemi, because SOCOM has security layer that provides communication confidentiality and integrity. Furthermore, the SOCOM provides many advantages including administration, cost, portability, ease of use etc. (Tebekaemi [0075] and [0005]-[0010]).

Regarding claim10,
Chow teaches:
“A distributed system comprising: a plurality of agent nodes including a first agent node; 
the plurality of agent nodes being a microgrid control system, a microgrid controller, or an industrial automation controller and a communication network structured to allow the plurality of agent nodes to PG-P190092USolPage 3 of 8communicate asynchronously” (Chow [0012] [0016][0007][0075], plurality of entities as an aggregated cluster in a power grid system. The aggregated cluster of entities includes individual houses or businesses). The aggregated cluster entities are within a power grid system that distributes energy based on a load). Furthermore, individual controllers within the houses/businesses (entities)  to perform an iteration).  Examiner note: Chow does not recite asynchronous communication for the entities. 
Chow [0010][0074][0179], each entity of the aggregated cluster perform an iteration to calculate net energy exchange. Each house/business performs plurality of iterations (see Fig. 2A and Fig. 2B). Computer processor to execute program code to perform functions and processes).
“determine a local vector clock; (Chow [0010], each entity of cluster of entities calculate their own local estimation based on the iteration).
“ receive a first iteration of the first set of iterations and a remote vector clock determined based on the first iteration; update the local vector clock based on the received remote vector clock; and (Chow [0012], each entities receive updated local estimation from other entity, and calculating improved local estimation. As discussed in paragraph [0010], each entity has their initial local estimation based determined based on iteration). 
Chow does not teach:
 “determine a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local vector clock”
“communicate asynchronously;”
Benosman teaches: 
“determine a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local vector clock” (Benosman [0057][0042], particular iteration value to satisfy termination condition. Until the termination condition, the iteration continued and each agent exchange variables. Further, iteratively updating local variables or consensus variables until the termination condition is satisfied. Thus, prior to the particular iteration that satisfied the condition, plurality of iterations and updating performed).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include particular iteration value to satisfy a termination condition as disclosed by Benosman, such inclusion is useful to solve an optimal power flow (OPF) which is key problem in grid operation (Benosman [0101] [0002]). 
The combination of Chow and Benosman do not explicitly teach:
“communicate asynchronously”
Tebekaemi teaches:
“communicate asynchronously” (Tebekaemi [0075][0059], teaches secure overlay communication model ( SOCOM) asynchronous messaging platform designed for decentralized microgrid for communication between nods).
Chow, Benosman and Tebekaemi teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow and Benosman to include secure overlay communication model ( SOCOM) asynchronous communication infrastructure for smartgrid nodes as disclosed by Tebekaemi, because SOCOM has security layer that provides communication confidentiality 

11-20. (Canceled)  
  
Regarding claim 21,
Chow teaches:
“A method, comprising: determining, with a first agent node, a first iteration in a first set of iterations, the first agent node being the first agent node in a plurality of agent nodes of a distributed system communicating asynchronously, the first set of iterations comprising iterations determined by each of the plurality of agent nodes and  the plurality of agent nodes being a microgrid control system, a microgrid controller, or an industrial automation controller ” (Chow [0012] [0016] [0010] [0074][0007][0075], plurality of entities as an aggregated cluster in a power grid system. The aggregated cluster of entities includes individual houses or businesses). Each entity of the aggregated cluster performs an iteration to calculate net energy exchange. Each house/business performs plurality of iterations (see Fig. 2A and Fig. 2B). The aggregated cluster entities are within a power grid system that distributes energy based on a load. Furthermore, individual controllers within the houses/businesses (entities)  to perform an iteration). Examiner note: Chow does not recite asynchronous communication for the entities. 
“determining, with the first agent node, a local vector clock; receiving, with the first agent node, a respective iteration of the first set of iterations” (Chow [0010], each entity of cluster of entities calculate their own local estimation based on the iteration).
(Chow [0012], each entities receive updated local estimation from other entity, and calculating improved local estimation. As discussed in paragraph [0010], each entity has their initial local estimation based determined based on iteration). 
Chow does not explicitly teach:
“determining, with the first agent node, a first iteration of a second set of iterations based on the first set of iterations, the determining being after determining that all iterations of the first set of iterations have been received based on the local vector clock.”
Benosman teaches:
“determining, with the first agent node, a first iteration of a second set of iterations based on the first set of iterations, the determining being after determining that all iterations of the first set of iterations have been received based on the local vector clock.” (Benosman [0057] [0042], particular iteration value to satisfy termination condition. Until the termination condition, the iteration continued and each agent exchange variables. Further, iteratively updating local variables or consensus variables until the termination condition is satisfied. Thus, prior to the particular iteration that satisfied the condition, plurality of iterations and updating performed).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include particular iteration value to satisfy a termination 
The combination of Chow and Benosman do not explicitly teach:
“communicate asynchronously”
Tebekaemi teaches:
“communicate asynchronously” (Tebekaemi [0075][0059], teaches secure overlay communication model ( SOCOM) asynchronous messaging platform designed for decentralized microgrid for communication between nods).
Chow, Benosman and Tebekaemi teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow and Benosman to include secure overlay communication model ( SOCOM) asynchronous communication infrastructure for smartgrid nodes as disclosed by Tebekaemi, because SOCOM has security layer that provides communication confidentiality and integrity. Furthermore, the SOCOM provides many advantages including administration, cost, portability, ease of use etc. (Tebekaemi [0075] and [0005]-[0010]).

Regarding claim 25,
Chow teaches:
 “A distributed system, comprising: a plurality of agent nodes configured to communicate asynchronously in the distributed system, the plurality of agent nodes and  the plurality of agent nodes being a microgrid control system, a microgrid controller, or an industrial automation controller, the plurality of agent nodes configured to determine a first set of iterations including an iteration determined by each agent node” (Chow [0012] [0016][0010][0074][0007][0075], plurality of entities as an aggregated cluster in a power grid system. The aggregated cluster of entities includes individual houses or businesses). Examiner note: Chow does not recite asynchronous communication for the entities. Each entity of the aggregated cluster performs an iteration to calculate net energy exchange. Each house/business performs plurality of iterations (see Fig. 2A and Fig. 2B). The aggregated cluster entities are within a power grid system that distributes energy based on a load). Furthermore, individual controllers within the houses/businesses (entities) to perform an iteration). 
“wherein a first agent node of the plurality of agent nodes is configured to: PG-P190092USolPage 5 of 8determine a local vector clock” (Chow [0010], each entity of the cluster of entities calculates their own local estimation based on the iteration).
“receive a first iteration of the first set of iterations; receive a remote vector clock determined based on the first iteration; update the local vector clock based on the received remote vector clock; and” (Chow [0012], each entities receive updated local estimation from other entity, and calculating improved local estimation. As discussed in paragraph [0010], each entity has their initial local estimation based determined based on iteration). 
Chow does not explicitly teach:
“determine a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local vector clock”
“communicate asynchronously”
Benosman teaches:
“determine a first iteration of a second set of iterations based on the first set of iterations after determining all iterations of the first set of iterations have been received based on the local (Benosman [0057][0042], particular iteration value to satisfy termination condition. Until the termination condition, the iteration continued and each agent exchange variables. Further, iteratively updating local variables or consensus variables until the termination condition is satisfied. Thus, prior to the particular iteration that satisfied the condition, plurality of iterations and updating performed).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include particular iteration value to satisfy a termination condition as disclosed by Benosman, such inclusion is useful to solve an optimal power flow (OPF) which is key problem in grid operation (Benosman [0101] [0002]). 
The combination of Chow and Benosman do not explicitly teach:
“communicate asynchronously”
Tebekaemi teaches:
“communicate asynchronously” (Tebekaemi [0075][0059], teaches secure overlay communication model ( SOCOM) asynchronous messaging platform designed for decentralized microgrid for communication between nods).
Chow, Benosman and Tebekaemi teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow and Benosman to include secure overlay communication model ( SOCOM) asynchronous communication infrastructure for smartgrid nodes as disclosed by Tebekaemi, because SOCOM has security layer that provides communication confidentiality and integrity. Furthermore, the SOCOM provides many advantages including administration, cost, portability, ease of use etc. (Tebekaemi [0075] and [0005]-[0010]).

Regarding claims 2, 22 and 26, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 1, 21 and 25.
Chow teaches:
“wherein the local vector clock includes a plurality of elements, wherein a first element of the local vector clock corresponds to a number of iterations determined with the first agent node, and wherein each of the remaining elements of the local vector clock corresponds to a number of received iterations determined by one of the other agent nodes (Chow [0012] [0010] [0074], the local estimation comprising dual variables. The local estimation of each entity corresponds to iteration. Each entities sharing the dual variables iteratively with each other until reaching consensus value).

Regarding claims 3, 23, and 27, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 1, 21 and 25.
Chow teaches:
“further comprising transmitting, with the first agent node, the first iteration of the first set of iterations and the updated local vector clock in response to determining all iterations of the first set of iterations determined by the other agents nodes have not been received” (Chow [0012] [0074], the entity forwarding the updated local estimation to the neighboring entities within the aggregated cluster entities. Forwarding the updates to neighbor entity is iterative process until entities consensus value reached. Thus, the iteration process is not completed until consensus value). 


Chow does not explicitly teach:
“wherein determining, with the first agent node, the first iteration of the second set of iterations occurs in response to the first agent node PG-P190092USolPage 2 of 8determining the first iteration is not a final iteration, and wherein the method comprises updating the local vector clock based on the first iteration of the second set of iterations, and transmitting, with the first agent node, the first iteration of the second set of iterations and the local vector clock updated based on the first iteration of the second set of iterations”
Benosman teaches:
“wherein determining, with the first agent node, the first iteration of the second set of iterations occurs in response to the first agent node PG-P190092USolPage 2 of 8determining the first iteration is not a final iteration, and wherein the method comprises updating the local vector clock based on the first iteration of the second set of iterations, and “ (Benosman [0057], incrementing the iteration or performing additional iteration  and updating the variables until termination condition satisfied. Thus, the iteration and updating continuing until the termination condition satisfied)
“transmitting with the first agent node, the first iteration of the second set of iterations and the local vector clock updated based on the first iteration of the second set of iterations” (Benosman [0098][0057], if the termination condition is not satisfied at particular iteration point, transmitting the local variables. The variables are results of previously performed iterations. Each agent exchange the variables if the termination condition is not satisfy). 


Regarding claims 5, and 29, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 1 and 25.
Chow does not teach:
“wherein the first iteration of the second set of iterations is determined by the first agent node before at least one agent node of the plurality of agent nodes has received all iterations of the first set of iterations”
Benosman teaches:
“ wherein the first iteration of the second set of iterations is determined by the first agent node before at least one agent node of the plurality of agent nodes has received all iterations of the first set of iterations “(Benosman [0057], performing additional  iteration until the termination condition satisfied and exchanging the variables between each agents. Therefore, the termination is not completed until the termination condition satisfied).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include particular iteration value to satisfy a termination condition as disclosed by Benosman, such inclusion is useful to solve an optimal power flow (OPF) which is key problem in grid operation (Benosman [0101] [0002]). 

Regarding claims 6 and 30, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 1 and 25.
Chow and Benosman do not teach:
“wherein the plurality of agent nodes is structured to communicate without being synchronized to a common time source.  
Tebekaemi teaches:
“wherein the plurality of agent nodes is structured to communicate without being synchronized to a common time source” (Tebekaemi [0075][0059], teaches secure overlay communication model ( SOCOM) asynchronous messaging platform designed for decentralized microgrid for communication between nods).
Examiner note: Asynchronous not occurring at the same time.
Chow, Benosman and Tebekaemi teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow and Benosman to include secure overlay communication model ( SOCOM) asynchronous communication infrastructure for smartgrid nodes as disclosed by Tebekaemi, because SOCOM has security layer that provides communication confidentiality and integrity. Furthermore, the SOCOM provides many advantages including administration, cost, portability, ease of use etc. (Tebekaemi [0075] and [0005]-[0010]).

Regarding claim 7, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 1.
Chow does not teach:

Benosman teaches:
“further comprising repeatedly receiving iterations, updating the local vector clock, and determining a new iteration based on the local vector clock until the first agent node determines the most recently determined iteration is a final iteration” (Benosman [0057], the iteration incrementally continue while performing updating the variable until the termination condition satisfied. In other words, there is iteration until the final iteration that triggers the termination).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include a feature for performing additional iteration until termination condition satisfied as disclosed by Benosman, such inclusion is useful to get optimal voltage and power each node and to solve decentralized OPF problem (Benosman [0101]).

Regarding claim 8, the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 7.
Chow teaches
“wherein the plurality of agent nodes are microgrid controller” (Chow [0075] [0007], each entity has a controller. The entities operate within a power grid).
Chow does not teach:

Benosman teaches:
“wherein the final iteration is a state estimation, and wherein the method comprises operating, with the first agent node, a controllable device of a microgrid based on the final iteration” (Benosman [0101][0028], the termination condition which is based on incremental iteration determine an optimal output voltage and power at bus and solving local problem. The bus connected with generator and load).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include a feature for performing additional iteration until termination condition satisfied as disclosed by Benosman, such inclusion is useful to get optimal voltage and power each node and to solve decentralized OPF problem (Benosman [0101]).

Regarding claims 9. the combination of Chow, Benosman and Tebekaemi teaches all the limitations of claim 7.
Chow teaches:
“wherein the plurality of agent nodes are industrial automation controllers” (Chow [0020], the plurality of entities as HVAC unit comprising HVAC controller).
“wherein the final iteration is a state estimation, and wherein the method comprises operating, with the first agent node, a controllable device of an industrial automation system based on the final iteration.  

“wherein the final iteration is a state estimation, and wherein the method comprises operating, with the first agent node, a controllable device of an industrial automation system based on the final iteration” (Benosman [0101][0028], the termination condition which is based on incremental iteration determine an optimal output voltage and power at bus and solving local problem. The bus connected with generator and load).
Chow and Benosman teach state estimating in distributed system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chow to include a feature for performing additional iteration until termination condition satisfied as disclosed by Benosman, such inclusion is useful to get optimal voltage and power each node and to solve decentralized OPF problem (Benosman [0101]).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454